SUNDBERG, Justice,
dissenting.
I dissent. Although we should defer to the recommendation of the referee in matters such as these when that recommendation is based upon competent substantial evidence, nevertheless, I believe that as a matter of law performance of an individual for only eighteen months free of federal correctional supervision is an insufficient record upon which to assess rehabilitation in view of the gravity of the crimes for which respondent was convicted. To do so depreciates the seriousness of those offenses in the eyes of the public and does not enhance the confidence of the public in the bar of this state.
ALDERMAN, J., concurs.